Citation Nr: 0924970	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-29 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969.  The Veteran died in March 2005 and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in November 2008.  

The veteran testified at a videoconference hearing before the 
undersigned acting Veterans Law Judge in February 2009.  

In February and July 2009, the appellant submitted additional 
evidence and waived initial consideration of the evidence by 
the RO.  See 38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.	The veteran died in March 2005, at the age of 57.  The 
immediate cause of death was glioblastoma multiform.

2.	At the time of the veteran's death, service connection was 
not in effect for any disability.  

3.	Glioblastoma multiform was not manifested during service 
or until many years thereafter.  

4.	A disability of service origin was not involved the 
veteran's death.


CONCLUSION OF LAW

1.	Glioblastoma multiform was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.	A service-connected disease or disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in June 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the cause 
of the Veteran's death on appeal.  Despite the inadequate 
notice provided on these latter two elements, the Board finds 
no prejudice in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Also during the appeal of this claim the case of Hupp v. 
Nicholson, was decided.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  This case indicated the type of notice needed in 
claims for cause of the veteran's death.  Among the 
information provided was to be the disorders for which the 
veteran was service connected.  The letter provided in this 
case did not specifically provide that information; however, 
the Veteran was not service connected for any disability.  
The appellant and her representative have offered arguments 
concerning disabilities for which they believe the veteran 
could have been service connected and how those disorders may 
have contributed to his death.  This demonstrates actual 
notice of the provisions.  As such, there is no prejudice in 
not proceeding and not providing additional information 
pursuant to Hupp.  

The appellant contends that service connection should be 
established for the cause of the veteran's death, 
specifically, that the brain tumor that was the cause of his 
death was related to his exposure to the defoliant Agent 
Orange while on active duty in the Republic of Vietnam.  It 
is also argued that prior to his death, the veteran was 
diagnosed as having diabetes mellitus, a disease that could 
have contributed to the development of heart disease and 
contributed to his death.  The record shows that the veteran 
did serve in the Republic of Vietnam.  The Board has reviewed 
the evidence of record, including the Veteran's service 
treatment records and private records of treatment that the 
veteran received for the glioblastoma multiform that is 
indicated on the certificate of death as the cause of his 
death.  Additionally, there are opinions of record from a VA 
physician, dated in September 2005, and from a private 
physician of the veteran, dated in July 2006, regarding 
whether the veteran's cancer was related to service, 
including exposure to defoliants during service.  After 
review of the record, there is no basis to warrant service 
connection for the cause of the Veteran's death.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), Type II 
Diabetes Mellitus, and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Aside from these 
presumptive provisions, service connection might be 
established by satisfactory proof of direct service 
connection. See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and other conditions for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 630-41 (May 20, 2003).

Review of the service treatment records shows that there is 
no indication of cancer during service.  Records of treatment 
subsequent to service show that the veteran was treated for a 
new diagnosis of right-sided glioblastoma, a brain tumor, in 
November 2004.  He had a left hemiparesis, with deficits in 
mobility and self care.  He was diagnosed with a right-sided 
brain mass and underwent a right frontal craniotomy.  The 
tumor pathology was consistent with a glioblastoma 
multiforme.  His postoperative course was initially 
uncomplicated  He underwent an evaluation for a pharyngeal 
mass was seen on a CT study, but biopsy was deferred until he 
further stabilized postoperatively.  Oncology and radiation 
consultations were scheduled for mid-November, but prior to 
that time the veteran presented with chest pain and dyspnea 
and was found to have bilateral pleural emboli, with a left 
central pulmonary arterial clot and multi-lobar pulmonary 
emboli on the right.  The following day he failed a speech 
and swallow evaluation and underwent a PEG tube placement.  
That day he had a focal motor seizure involving the left 
upper extremity and the face and CT scan revealed an 
intracranial hemorrhage into the tumor bed.  He was intubated 
in the operating room and underwent evacuation of the 
hemorrhage, with no bone flap placement.  

The Veteran was medically managed for several weeks, with all 
cultures being negative for pathogens until mid December 2004 
at which time he developed pneumonia, with sputum positive 
for Klebsiella oxytoca.  This was treated with antibiotics.  
During this time, an attempt at extubation was made, but the 
veteran had a complete inability to control his own 
secretions and after emergency re-intubation, a percutaneous 
tracheostomy was performed.  Throughout his stay in the 
intensive care unit, he made no progress from a neurological 
standpoint.  While he did have occasional eye opening to 
vocal or tactile stimuli and would withdraw his right arm or 
leg to pain, he did had nonpurposeful spontaneous movement of 
the right extremities, did not follow commands and was not 
interactive.  He improved from a respiratory standpoint, but 
became so fatigued after using a trach collar for 36 hours, 
that he was not returned to CPAP with trach collar.  At the 
end of December, he had again developed a low grade fever.  
Regarding his overall prognosis, the neurosurgeons and 
oncologist believed that the diagnosis of glioblastoma 
multiforme alone gave him a life expectancy of only three to 
four months and that the pulmonary embolism with bleed into 
the tumor bed had dramatically reduced his life expectancy.  

A February 2005 summary showed diagnoses of glioblastoma 
multiforme, treated with right frontal craniotomy, with 
resection of a supratentorial tumor; intracranial hemorrhage, 
status post craniotomy; cerebrovascular accident (CVA), 
secondary to above; acute respiratory failure, multifactoral, 
secondary to inability to protect airway from above, status 
post tracheostomy; pseudomonas pneumonia; klebiella 
pneumonia; deep vein thrombosis; herpes simplex; 
hypertension; diabetes mellitus; decubitus ulcer over the 
sacrum; seizure; anemia; and aspiration risk, status post PEG 
tube.  The Veteran's terminal hospital report shows a 
principle diagnosis of expiration secondary to glioblastoma 
multiforme with complications of intracranial hemorrhage, 
CVA, and superior herniation through his craniotomy site.  It 
was noted that the hospital course was complicated by 
progressive mental status decline and superior herniation 
through his craniotomy site secondary to a tumor and 
surrounding edema.  Over the final three weeks of his life, 
he was essentially unresponsive with intermittent decorticate 
and decerebrate positioning.  He had a bilateral third nerve 
palsy and ultimately passed away most likely on the basis of 
his herniation complicated by a question of gastric outlet 
obstruction noted because he had not tolerated tube feeds or 
medications placed through his PEG tube, with recurrent 
aspiration.  

The certificate of death shows that the veteran died on March 
[redacted], 2005, at age 57.  The immediate cause of death was listed 
as glioblastoma multiforme.  No autopsy was performed.  

In a medical opinion rendered in September 2005, a VA doctor 
indicated that he had reviewed the Veteran's medical records.  
The possibility of the cause of death being related to 
exposure to Agent Orange and the diagnosis of diabetes 
mellitus was explored.  The opinion was that there was no 
scientific evidence that related or connected the cause of 
the Veteran's death, secondary to glioblastoma multiforme, as 
being related to or aggravated by diabetes or exposure to 
Agent Orange.  The VA did not include this diagnosis as a 
presumptive disorder and there no relationship could be found 
between the Veteran's death and exposure to Agent Orange or 
diabetes mellitus.  

In a medical opinion rendered in July 2006, a private 
physician stated that a review of some of the available data 
from the Agent Orange study groups in regard to the 
possibility of the Veteran's death from brain cancer being 
related to defoliant exposure revealed an interesting 
similarity between the chemical components and other 
suspected agents associated with the risk of brain cancer to 
petrochemical exposure.  While admitting to being not an 
expert in this area, it was believed that it was at least as 
likely as not that Agent Orange could have caused the 
condition in the Veteran's case.  

The record is clear that the veteran died from the effects of 
his brain cancer, glioblastoma multiforme.  It is also noted, 
however, that he was diagnosed with diabetes mellitus before 
he died, had some difficulties with hypertension and that 
there was a questionable right-sided parotid mass near the 
pharynx.  A CT scan study in November 2004 includes mention 
the possibility that the parotid mass was a Schwannoma could 
not be totally excluded.  Other CT scans showed that the 
brain tumor, the glioblastoma multiforme was the primary 
tumor site and the Veteran was rendered so disabled by 
complications of the surgery for the brain cancer, primarily 
a hemorrhage into the tumor site, that evaluation of the 
parotid mass was never fully completed.  Although it is 
possible that service connection could have been 
presumptively granted for diabetes mellitus and a schwannoma 
as being related to the defoliant Agent Orange, the Board 
finds that the actual cause of the Veteran's death was so 
overwhelming that these disabilities made no significant 
contribution to death.  In this regard, it is noted that the 
hospital summaries from the time of the diagnosis of the 
glioblastoma multiforme in November 2004 to the Veteran's 
death in March 2005 clearly show that the Veteran became 
debilitated due to complications from his craniotomy, 
primarily an intracranial bleed in the tumor bed that 
resulted in a CVA that rendered him essentially 
nonresponsive.  This hemorrhage was caused by pulmonary 
emboli, with no contribution from diabetes mellitus, 
hypertension or a possible parotid tumor.  

Although service connection can be established even when the 
primary cause of death is by its very nature so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions, such cases must involve acceleration 
of death by a condition affecting a vital organ or that by 
itself is of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312.  In this case the Veteran's glioblastoma multiforme 
and complications from the treatment thereof were so 
overwhelming that there is no evidence of acceleration by any 
of the disabilities for which service connection can possibly 
be presumed.  The veteran underwent a craniotomy for his 
brain cancer; suffered pulmonary emboli, disorders that are 
not shown to have a possible relationship with defoliant 
exposure; became essentially unresponsive from a resultant 
CVA; and never fully recovered.  As such, there is no 
contribution from any potentially service connected 
disability to the cause of the Veteran's death.  

Consideration must also be given regarding whether the 
glioblastoma multiforme could have itself been the result of 
exposure to Agent Orange.  The Veteran's private physician has 
rendered an opinion to the effect that it is at least as 
likely as not that there could be a relationship, but this 
adopts a speculative tone suggesting that there may be a 
relationship or that there is a possibility of a relationship.  
Such statements are speculative and inconclusive in nature and 
as such cannot support a claim for service connection.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Neither is the sworn testimony 
given at the hearing before the undersigned in February 2009, 
to the effect that the appellant believes that there is a 
relationship between service and the cause of the Veteran's 
death persuasive as, it is noted that the testimony was given 
by laypersons, and, as such, they are not competent to give an 
opinion requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

By contrast, the September 2005 VA examiner reviewed the 
claims file and explained the reasons for his conclusions in 
light of the medical evidence.  Here, the Board finds that the 
opinion of the VA examiner constitutes the most persuasive 
medical evidence on the question of cause of the Veteran's 
death and finds that the most probative medical evidence 
weighs against the claim.

Finally, it is specifically noted that glioblastoma 
multiforme is not one of those disorders for which service 
connection may be presumed due to defoliant exposure.  
Moreover, the Secretary has stated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for brain cancer.  While the Board offers sympathy 
to the appellant for the tragic loss from which this claim 
arises, service connection cannot be established for the 
cause of the Veteran's death.  The preponderance of the 
evidence is against the claim, and therefore the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


